 Case 2:20-cv-04450-CBM-PVC Document 126 Filed 11/20/20 Page 1 of 6 Page ID #:4774




 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     JOANNE S. OSINOFF
 4   Assistant United States Attorney
     Chief, General Civil Section
 5   KEITH M. STAUB (Cal. Bar No. 137909)
     CHUNG H. HAN (Cal. Bar No. 191757)
 6   DANIEL A. BECK (Cal Bar No. 204496)
     JASMIN YANG (Cal. Bar No. 255254)
 7   PAUL B. GREEN (Cal. Bar No. 300847)
     Assistant United States Attorney
 8         Federal Building, Suite 7516
           300 North Los Angeles Street
 9         Los Angeles, California 90012
           Telephone: (213) 894-7423
10         Facsimile: (213) 894-7819
           E-mail: Keith.Staub@usdoj.gov
11                 Chung.Han@usdoj.gov
                   Daniel.Beck@usdoj.gov
12                 Jasmin.Yang@usdoj.gov
                   Paul.Green@usdoj.gov
13
     Attorneys for Defendants-Respondents
14
                             UNITED STATES DISTRICT COURT
15
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                         WESTERN DIVISION
17
     YONNEDIL CARROR TORRES;                     No. CV 20-4450- CBM-PVCx
18   VINCENT REED; FELIX SAMUEL
     GARCIA; ANDRE BROWN; and                    DECLARATION OF LAWRENCE
19   SHAWN L. FEARS, individually and            CROSS
     on behalf of all others similarly
20   situated,
21              Plaintiff-Petitioners,           Honorable Consuelo B. Marshall
                                                 United States District Judge
22                    v.
23   LOUIS MILUSNIC, in his capacity as
     Warden of Lompoc; and MICHAEL
24   CARVAJAL, in his capacity as
     Director of the Bureau of Prisons,
25
                Defendants-Respondents.
26
27
28
Case 2:20-cv-04450-CBM-PVC Document 126 Filed 11/20/20 Page 2 of 6 Page ID #:4775
Case 2:20-cv-04450-CBM-PVC Document 126 Filed 11/20/20 Page 3 of 6 Page ID #:4776
Case 2:20-cv-04450-CBM-PVC Document 126 Filed 11/20/20 Page 4 of 6 Page ID #:4777
Case 2:20-cv-04450-CBM-PVC Document 126 Filed 11/20/20 Page 5 of 6 Page ID #:4778
Case 2:20-cv-04450-CBM-PVC Document 126 Filed 11/20/20 Page 6 of 6 Page ID #:4779
